           Case 1:18-cr-00083-TSE Document 320 Filed 03/07/19 Page 1 of 1 PageID# 7152


                                                 SENTENCING MINUTES

 Date: 03/07/2019                                                             Judge:            T.S. ELLIS III
                                                                              Reporter:         T. Harris
                                                                              Time:             4:00 p.m. – 4:57 p.m.
                                                                                                5:15 p.m. – 6:09 p.m.
                                                                                                6:32 p.m. – 7:08 p.m.
                                                                                                (02:39)
                                                                              Case Number       1:18-cr-00083-TSE-1

     UNITED STATES OF AMERICA                              Counsel/Govt: Andrew Weissmann, Greg Andres, Uzo Asonye
                                                                         Brandon Van Grack &
                      V.                                                 FBI Special Agent Sherine Ebadi

        PAUL J. MANAFORT, JR.                              Counsel/Deft: Kevin Downing, Thomas Zehnle, Richard Westling
                                                                           Brian Ketcham & Tim Wang

Court adopts PSI (   )                without exceptions ( )                 with exceptions:

 SENTENCING GUIDELINES:
 Offense Level: 38
 Criminal History: I
 Imprisonment Range: 235 to 293 months                                     Fine Range: $50,000 to $24,371,497.42
 Supervised Release Range: Ct 1: 1 year                                    Restitution $28,236,590.64
                           Ct 2: 1 year                                    Special Assessment $800; $100 for each count
                           Ct 3: 1 year
                           Ct 4: 1 year
                           Ct 5: 1 year
                          Ct 12: 1 year to 3 years
                          Ct 25: 2 year to 5 years
                          Ct 27: 2 year to 5 years

JUDGMENT OF THE COURT:
BOP for a total of 47 months. This term consists of 24 months on each of Counts 1, 2, 3, 4, and 5; 30 months on Count 12;
47 months on each of Counts 25 and Count 27, to run concurrently with each other. Defendant to receive credit for 9 months
already served.
Court will enter an Order Nunc Pro Tunc that a bond violation occur because there was an adjudication in another court.
Supervised Release for 3 Years Counts total, with special conditions. This term consists of 1 year on each Counts 1, 2, 3, 4,
and 5; 3 years on each Counts of 12, 25, and 27 to run concurrently with each other.
Fine Imposed of $50,000 due immediately/ monthly installments of $100 or 25% of income to begin w/in 60 days of release
from custody.
Restitution to be determined. Govt to submit a new Restitution Order.
Special Assessment $100 on each Counts 1, 2, 3, 4, 5, 12, 25, and 27 = $800
Govt will not seek forfeiture order in this district.

SPECIAL CONDITIONS:
1. The defendant shall not incur new credit charges or open additional lines of credit without the approval of the probation
officer.

2. The defendant shall provide the probation officer access to any requested financial information.

RECOMMENDATIONS to BOP:
 X    Dft. To be designated to: facility in Cumberland, MD, if appropriate and available.

Deft: ( X ) Remanded       (   ) Cont’d on Bond to Self-Surrender    (   ) Referred to USPO     (   ) Immediate Deportation
